NOTICE

      The text of this opinion can be corrected before the opinion is published in the
      Pacific Reporter. Readers are encouraged to bring typographical or other formal
      errors to the attention of the Clerk of the Appellate Courts:
                          303 K Street, Anchorage, Alaska 99501

                                   Fax: (907) 264-0878

                            E-mail: corrections @ akcourts.us


            IN THE COURT OF APPEALS OF THE STATE OF ALASKA


CORY LYNN STONER,
                                                     Court of Appeals No. A-11976
                           Appellant,              Trial Court No. 3AN-12-11922 CR

                    v.
                                                            O P I N I O N
STATE OF ALASKA,                                        as amended on rehearing

                           Appellee.                 No. 2588 — February 23, 2018


             Appeal from the Superior Court, Third Judicial District,
             Anchorage, Warren W. Matthews and Michael L. Wolverton,
             Judges.

             Appearances: Brooke Berens, Assistant Public Advocate, and
             Richard Allen, Public Advocate, Anchorage, for the Appellant.
             Nancy R. Simel, Assistant Attorney General, Office of Criminal
             Appeals, Anchorage, and James E. Cantor, Acting Attorney
             General, Juneau, for the Appellee.

             Before: Mannheimer, Chief Judge, and Allard and Wollenberg,
             Judges.

             Judge MANNHEIMER.


             Cory Lynn Stoner, a felony probationer, absconded from a halfway house.
Stoner had been placed there by the Department of Corrections while he awaited
sentencing for violating his felony probation.
              Under Alaska law, a felony defendant who absconds from official detention
is guilty of a class B felony — second-degree escape. But the residents’ handbook at
Stoner’s halfway house erroneously stated that felony defendants who absconded from
the facility would be guilty of “unlawful evasion”. Stoner was aware (apparently, from
previous experience, and perhaps from conversations with other residents of the halfway
house) that the crime of “unlawful evasion” was only a misdemeanor. According to
Stoner, he decided that it was worth the risk to abscond from the halfway house, since
he believed that the penalty was no more than one year in prison.
              After Stoner was indicted for second-degree escape, he asked the superior
court to dismiss this felony charge. Stoner argued that the halfway house handbook was
at least partially responsible for misleading him into thinking that his crime was only a
misdemeanor. Stoner further argued that because the halfway house was operating under
a contract with the Department of Corrections, any misleading information in the
handbook should be attributed to the State of Alaska itself. Thus, Stoner concluded,
even though he absconded from the halfway house, it was unfair for the State of Alaska
to prosecute him for a felony.
              The superior court denied Stoner’s motion to dismiss the indictment, and
Stoner was ultimately convicted of second-degree escape.
              Stoner now appeals his conviction, renewing his argument that it is unfair
to convict him of felony escape when the information in the halfway house handbook
was at least partially responsible for leading him to believe that his crime would only be
a misdemeanor.
              For the reasons explained in this opinion, we affirm Stoner’s felony
conviction.




                                          –2–                                        2588

      Underlying facts


             In November 2012, Cory Lynn Stoner was facing petitions to revoke his
probation in two felony cases. The superior court had already found that Stoner violated
his probation, and he was awaiting sentencing for these violations.
             Pending his sentencing, the Department of Corrections placed Stoner at a
halfway house — the Parkview Center. The Parkview Center was owned and operated
by a private company, under contract with the Department of Corrections.
             About a week after Stoner was transferred to the Parkview Center, the staff
discovered a mobile phone and a telephone card hidden under his mattress. This was a
violation of the Center’s rules, and Stoner knew that he would be sent back to jail. So
instead, Stoner fled.
             Stoner was apprehended about three months later, and he was charged with
second-degree escape under AS 11.56.310(a)(1)(B). This statute makes it a class B
felony to unlawfully “remove[] oneself from ... official detention for a felony”.
             Stoner asked the superior court to dismiss this felony charge on the ground
that the Parkview staff misled him as to the seriousness of the crime he would commit
if he absconded from the Parkview Center.
             Stoner’s argument was based on the fact that, during his orientation session
at the Parkview Center, he was given a 52-page residents’ handbook. One passage in
this handbook warned Parkview Center residents that they were not allowed to leave the
Center without authorization. The handbook then mistakenly stated that residents who
were in custody for a felony would be charged with “unlawful evasion” under
AS 11.56.340 if they left the halfway house without permission.
             In fact, AS 11.56.340 does not apply to felony prisoners who abscond from
a halfway house. Instead, this statute applies to misdemeanor prisoners — persons

                                          –3–                                       2588

“charged with or convicted of a misdemeanor” — who fail to return to official detention
after they have been granted a “temporary leave ... for a specific purpose or [for a]
limited period”.
             The statute that applies to Stoner’s situation is the second-degree escape
statute under which he was indicted, AS 11.56.310(a)(1)(B).
             But in Stoner’s motion to dismiss, he asserted that he had relied on the
mistaken information in the Parkview handbook when he made his decision to abscond
— i.e., the handbook’s mistaken description of the crime as “unlawful evasion”.
             The Parkview handbook did not say that this offense was a misdemeanor.
In fact, the handbook did not make any assertion as to what level of offense “unlawful
evasion” was. However, Stoner asserted that he already knew, based on his prior
experience in the criminal justice system, and based on his conversations with other
Parkview inmates, that the crime of “unlawful evasion” was a misdemeanor. 1
             Stoner claimed that he decided to abscond from the Parkview Center
because he weighed the risk of spending up to one additional year in jail, and he
concluded that it was worth it. He asserted that he would not have absconded if he had
known that he could be prosecuted for a felony.
             The superior court accepted Stoner’s factual assertions as true, but the court
nevertheless denied Stoner’s motion to dismiss the indictment. The court concluded that
even if Stoner mistakenly believed that he was committing a misdemeanor rather than
a felony, this did not entitle Stoner to dismissal of the felony escape charge.
             Following a jury trial, Stoner was convicted of second-degree escape. He
now appeals that conviction, renewing his argument that the felony charge should have




   1
       AS 11.56.340(b).

                                          –4–                                         2588

been dismissed because of the mistaken information in the Parkview Center’s residents’
handbook.


       Our analysis of Stoner’s claim


              In his briefs to this Court, Stoner argues that it violates the constitutional
guarantee of due process for the State to prosecute and convict him of felony escape,
when he mistakenly believed that his act of absconding from the halfway house was only
a misdemeanor. But Stoner’s claim is contrary to an established doctrine of criminal law.
              It is a general principle of the criminal law that a person’s ignorance of a
criminal statute, or a person’s misunderstanding of a criminal statute, is not a defense to
a prosecution under that statute. This principle is codified in AS 11.81.620(a):

              Effect of ignorance or mistake upon liability.

                     (a) Knowledge, recklessness, or criminal negligence
              as to whether conduct constitutes an offense, or knowledge,
              recklessness, or criminal negligence as to the existence,
              meaning, or application of the provision of law defining an
              offense, is not an element of an offense unless the provision
              of law clearly so provides. Use of the phrase “intent to
              commit a crime”, “intent to promote or facilitate the
              commission of a crime”, or like terminology in a provision of
              law does not require that the defendant act with a culpable
              mental state as to the criminality of the conduct that is the
              object of the defendant’s intent.

              Based on due process concerns, the Alaska appellate courts have recognized
a limited exception to this principle in situations where a person acts in reasonable
reliance on an official pronouncement or a formal interpretation of the law issued by the
chief enforcement officer or agency entrusted with the enforcement of that law. Stevens

                                           –5–                                         2588

v. State, 135 P.3d 688, 695 (Alaska App. 2006); Ostrosky v. State, 704 P.2d 786, 791
(Alaska App. 1985). 2
             But this limited “mistake of law” defense is not available to people who rely
on a mistaken statement or interpretation of the law received from a police officer or
other subordinate officer. Morgan v. State, 943 P.2d 1208, 1212 (Alaska App. 1997);
Haggren v. State, 829 P.2d 842, 844 (Alaska App. 1992).
             And, of course, this defense is not available to people who form their own
mistaken opinion about the law. Stevens, 135 P.3d at 695; Busby v. State, 40 P.3d 807,
816-17 (Alaska App. 2002).
             In the present case, Stoner claims that his decision to abscond from the
halfway house was prompted, at least in part, by his mistaken belief that his potential
punishment for this crime would not exceed one year in prison (the maximum sentence
for a class A misdemeanor).
             But Stoner does not contend that the Parkview staff told him that his act of
absconding would be a misdemeanor, or that the Parkview handbook stated that his act
of absconding would be a misdemeanor. Rather, Stoner asserts that (1) the halfway
house handbook erroneously described the name of his crime as “unlawful evasion”, and
(2) Stoner relied on his own personal knowledge (based on his prior experience in the
criminal justice system, as well as conversations he had with other offenders) that the
crime of unlawful evasion was a misdemeanor.
             Given these circumstances, Stoner’s claim amounts to the assertion that he
falsely concluded, based on inferences he personally drew, that his act of absconding




   2
      See also Morgan v. State, 943 P.2d 1208, 1212 (Alaska App. 1997); Haggren v. State,
829 P.2d 842, 844 (Alaska App. 1992).

                                          –6–                                        2588

would be a misdemeanor. Thus, Stoner’s claim is foreclosed by the decisions in Stevens,
Busby, Morgan, and Haggren.
              In his briefs to this Court, Stoner contends that the “mistake of law”
doctrine does not defeat his claim. He argues that, under the Alaska Supreme Court’s
decision in Olson v. State, 260 P.3d 1056 (Alaska 2011), he could not be prosecuted for
felony escape.
              Olson involved a motorist who was arrested on suspicion of driving under
the influence, and who refused to take a breath test. 3 Under the pertinent statute, when
an arrested motorist indicates that they will not take a breath test, the police must advise
the motorist that failure to take the test is a separate crime. 4
              In Olson’s case, the police officer informed him that failure to take the test
would be a crime — but the officer then went beyond this legal duty, by telling Olson
that his act of refusing the breath test could be either a felony or a misdemeanor,
depending on Olson’s prior DUI record. Then the officer misdescribed what kind of
prior record would lead to a felony charge. Based on the officer’s erroneous description
of the law, Olson could reasonably have concluded that his refusal to take the breath test
would only be a misdemeanor, when in fact his refusal would be a felony. 5
              Olson ultimately refused to take the breath test, and he was indicted for
felony breath-test refusal. Olson argued that he was denied due process of law because
he was forced to choose whether to take the breath test after he received the police




   3
       Olson, 260 P.3d at 1058.
   4
       AS 28.35.032(a).
   5
       Olson, 260 P.3d at 1058-59.

                                            –7–                                        2588

officer’s erroneous description of the law — a description which misleadingly informed
Olson that he would face only a misdemeanor penalty for refusing. 6
              The supreme court agreed that Olson had been denied due process of law
in this situation:

                     [D]ue process concerns can arise if the information
              [given to an arrested motorist] understates the consequences
              of the offense. Misinformation can impair an arrestee’s
              ability to make an informed decision about [the] potential
              consequences flowing from his refusal, and may actually
              discourage the arrestee from taking the test. The decision ...
              whether to comply with an arresting officer’s request to take
              a sobriety test is not a simple one, and ... it should not be
              based on an ignorance of the actual consequences of refusing.
              Here, the [officer’s warning] understated the penalties for
              Olson’s refusal. We conclude it would be fundamentally
              unfair to allow the State to [inform an arrestee of] one
              penalty, on which the arrestee’s decision relies, and then later
              convict him of a charge that carries a greater penalty.

Olson, 260 P.3d at 1061 (internal quotations and footnotes omitted).
              It is unclear to what extent the decision in Olson may have overturned or
limited the series of Alaska cases holding that a defendant can only claim “mistake of
law” when the defendant’s mistaken belief about the law is based on an official
pronouncement or a formal interpretation of the law issued by the chief enforcement
officer or agency entrusted with the enforcement of that law.
              But in any event, Olson involved a direct misstatement of law by a police
officer who was holding the defendant in custody, and who was demanding that the




   6
       Id. at 1059-1060.

                                           –8–                                    2588

defendant make an immediate choice between (1) supplying the government with
potentially incriminating evidence or (2) committing a new crime.
                Here, Stoner is claiming that he reached an erroneous conclusion about the
law of escape, not based on the direct statement of a police official, but rather based on
the combination of (1) a misstatement in a handbook written by a contractor working for
the Department of Corrections and (2) Stoner’s own personal understanding of the law.
                Moreover, no state officer demanded that Stoner immediately choose
between absconding from the halfway house or staying in custody to await his
sentencing hearing.
                For these reasons, we conclude that the Alaska Supreme Court’s decision
in Olson does not apply to Stoner’s situation.
                Stoner argues in the alternative that even if he is not entitled to relief under
Olson, he is entitled to relief under the doctrine of “equitable estoppel”. Stoner contends
that the State should be estopped from imposing any greater penalty for his act of escape
than the misdemeanor penalty that Stoner claims he expected — i.e., no more than one
year in jail.
                But even assuming that the doctrine of equitable estoppel applies to people
who affirmatively decide to commit acts that they know to be unlawful (an issue that we
do not decide), 7 the doctrine of equitable estoppel does not apply to all instances where


   7
        Compare Arnett v. State, 938 P.2d 1079 (Alaska App. 1997), a case in which the
defendant claimed that he received ineffective assistance of counsel because his defense
attorney allegedly advised him to abscond during trial, and assisted him in doing so. This
Court held that, under these circumstances, the law would not allow a defendant to raise a
claim of ineffective assistance: “Arnett makes no claim of ignorance as to the unlawfulness
of his conduct and no assertion that he was importuned by his attorney or entrapped by her
into absconding. In these unique circumstances, we think it proper to bar Arnett’s attempt
to take advantage of his attorney’s purported incompetence.” Id., 938 P.2d at 1082-83.

                                              –9–                                          2588

a person relies on mistaken information received from, or disseminated by, the
government. As explained by our supreme court in Anchorage v. Schneider, 685 P.2d
94 (Alaska 1984):

                     The general elements of equitable estoppel are
              (1) assertion of a position by conduct or word, (2) reasonable
              reliance thereon, and (3) resulting prejudice. A fourth
              element, most often explicitly stated in promissory estoppel
              cases, is that the estoppel will be enforced only to the extent
              that justice so requires. We believe that this [fourth] factor
              should play an important role when considering estoppel
              against [the government]. Often, even where reliance has
              been foreseeable, reasonable, and substantial, the interest of
              justice may not be served by the application of estoppel
              because the public interest would be significantly prejudiced.

Schneider, 685 P.2d at 97 (citations and footnotes omitted).
              Thus, Stoner’s claim of equitable estoppel required him to show (1) that he
reasonably relied to his detriment on mistaken information from the government, and
(2) that estopping the government from enforcing the law of escape in these
circumstances is required in the interest of justice.
              The superior court rejected Stoner’s equitable estoppel claim because the
court concluded that the public had a significant interest in punishing Stoner’s act of
escape (to preserve public safety and order), while at the same time there was little equity
in allowing Stoner to avoid the prescribed punishment for a crime that he committed after
engaging in a “criminal calculus” — by which the court meant Stoner’s “risk/benefit
analysis of removing himself from official detention” to prevent or delay his sentencing.




                                           – 10 –                                      2588

             We agree with the superior court’s assessment, especially in light of what
our supreme court said in Division of Insurance v. Schnell, 8 P.3d 351 (Alaska 2000):
“We have rarely applied estoppel to bar the state’s exercise of its sovereign police
powers” because “where a government acts for the good of its citizens rather than a
narrow proprietary interest, estoppel would be unjust to the public.” Id. at 355-56.
             Accordingly, we uphold the superior court’s rejection of Stoner’s equitable
estoppel claim.


      Conclusion


             The judgement of the superior court is AFFIRMED.




                                        – 11 –                                     2588